                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                              4:18CR3088

    vs.
                                                            ORDER
MAYRA P. JIMENEZ,

                 Defendants.


     IT IS ORDERED:

     1)    Defendant’s motion for temporary modification of pretrial release, (Filing
           No. 513), is granted.

     2)    Defendant is permitted to travel to California from April 15, 2019,
           through April 26, 2019, to visit her father as he recovers from his
           involvement in a car accident.

     3)    Prior to departing, Defendant shall provide information to pretrial
           services outlining contact numbers, and her transportation and
           lodging arrangements for the trip.

     Dated this 16th day of April, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
